Citation Nr: 0613515	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded previously, in June 2005, at which 
time the Board referred for adjudication an informal claim 
for foot problems secondary to exposure to the herbicide 
Agent Orange received in September 2002.  This matter is 
again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, this claim was remanded for further 
development in June 2005.  In particular, the RO was asked to 
request records concerning the veteran from the Social 
Security Administration (SSA) and to request unit records 
from the National Archives and Records Administration.  

Review of the claims file shows that records from SSA were 
received in June 2005.  However, no request for unit 
histories was sent to the National Archives.  The Board 
acknowledges that the RO requested additional service records 
from the National Personnel Records Center (NPRC) and, in 
doing so, also requested that NPRC forward the request for 
information on unit records to the National Archives.  
However, while NPRC responded in June 2005 by sending a copy 
of the veteran's "201 file" and discharge documents, the 
request for unit records was not forwarded to National 
Archives.  The record does not show that a separate request 
was made.

Service personnel records show that the veteran served in 
Vietnam from July 1966 to June 1967.  From July 1966 to 
August 1967, he was assigned to the 572d Engineering Company 
(Light Equipment) as a wheel vehicle mechanic and mechanic 
helper (military occupational specialties (MOSs) 63B20 and 
63A10).  

Internet research on the Department of the Army Center for 
Military History website reflects that light equipment 
companies provided equipment support to engineer combat 
battalions.  The units were 100 percent mobile.  The 572d was 
assigned with the 20th and 39th Engineering Battalions to the 
35th Engineering Group, under the 18th Engineering Brigade.  
The Vietnam Order of Battle:  a Complete Illustrated 
Reference to U.S. Army Combat and Support Forces in Vietnam 
1961-1973 (Order of Battle), by Shelby L. Stanton (1981, pp. 
175) shows that the 572d Engr. Co. (LE) primarily operated 
out of Bao Loc from January 1966 through March 1971.  Another 
text indicates that Bao Loc was at points used as a base of 
operations for the Special Forces.  See Where We Where in 
Vietnam, by Michael P. Kelley (2002, pp. 5-39/5-40).

Given the veteran's averred stressors, which include exposure 
to incoming enemy fire, sniper attacks, land mines and booby 
traps during movement in country, are consistent with 
assignment in his MOSs to an engineering equipment combat 
support unit, verification of the veteran's stressors must 
include research of the histories of the units to which the 
veteran was assigned and to which his unit was attached.  

Accordingly, the case must again be remanded for the 
following actions in compliance with the terms of the June 
2005 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

1.  Request unit records from the 
National Archives and Records 
Administration for the units to which the 
veteran was assigned and to which his 
unit was attached during his tour in 
Vietnam, for the following dates:  July 
through September 1966, October through 
December 1966, January through March 
1967, April through June 1967, July 
through September 1967.  The units are as 
follows:

*	572d Engineering Company (Light 
Equipment)
*	20th Engineering Battalion
*	39th Engineering Battalion
*	35th Engineering Group
*	18th Engineering Brigade.

2.  Request that National Archives and 
Records Administration obtain information 
concerning the 572d Engineering Company 
(Light Equipment) assignment to Bao Loc 
for the period from July 1966 through 
August 1967.  As research shows that this 
base may have been associated with 
support to Special Forces during the 
veteran's time in Vietnam, please 
specifically request that a search be 
made for any and all records that may 
have been declassified.

3.  After undertaking any other 
development deemed necessary in the 
present case, in addition to that 
specified above, re-adjudicate the 
veteran's claim for service connection 
for PTSD, including consideration of 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify 
the veteran of all relevant actions taken 
on his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  Allow an 
appropriate period of time for response. 

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





